Citation Nr: 0520475	
Decision Date: 07/28/05    Archive Date: 08/08/05	

DOCKET NO.  00-22 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had military service with the Army National Guard 
from August 1978 to May 1979.  He had one period of extended 
active duty for training, to complete basic training and 
quartermaster school from November 1978 to March 1979.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In April 2004, the Board found 
that new and material evidence sufficient to reopen a claim 
for service connection for an acquired psychiatric disorder 
had been received since May 1982, and the veteran's claim was 
reopened and remanded for additional evidentiary development.  
Development on remand included additional VCAA compliance, 
collection of additional evidence, and collection of Social 
Security Administration records.  That development is 
completed in full and the case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  An acquired psychiatric disorder, principally diagnosed 
as chronic undifferentiated schizophrenia, is first shown to 
have become manifest in 1982, and there is an absence of 
competent clinical evidence which in any way relates 
this diagnosis to any incident, injury or disease of active 
military duty.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to assist them in 
collecting such evidence.

The September 1999 rating decision on appeal in this case was 
issued prior to adoption of VCAA.  In May 2000, however, the 
RO notified the veteran that the evidence necessary to 
substantiate his claim would be all records of treatment from 
his date of service separation until present, especially 
evidence from immediately after service.  He was told that 
the best evidence would be copies of treatment records from 
doctors, clinics or hospitals showing dates of treatment, 
examination, diagnoses and findings.  The veteran was 
subsequently provided formal notice of VCAA in August 2003.  
This notification informed the veteran of the evidence 
necessary to substantiate his claim, the evidence which had 
already been collected, and the evidence VA would collect on 
his behalf.  The veteran was again provided notice of VCAA in 
May 2004.  In October 2004, the veteran was notified that he 
should submit any evidence in his possession that pertained 
to his claim.  

All known available records of the veteran's psychiatric 
treatment with VA and with private facilities and physicians 
have been collected for review.  The principal purpose of the 
Board's earlier April 2004 remand was to collect any 
additional outstanding records, including records of the 
veteran's evaluation for an award of Social Security 
disability benefits.  The veteran's claim for service 
connection for psychiatric disability has been denied because 
psychiatric disability is first clinically demonstrated 
several years after service.  The veteran contends that he 
received treatment during or immediately after service and a 
search and request for all such evidence had been made during 
the lengthy pendency of this appeal.  Aside from records 
already produced, in May 2000 and in 2004, the records 
custodian at the VA Medical Center in Waco responded that 
there were no additional records of the veteran's treatment 
at that facility.  The Board finds that the duties to assist 
and notify VCAA have been fully satisfied in this case.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board considered referring the veteran and his claims 
folder to a psychiatrist for an examination with a request 
for opinions consistent with 38 U.S.C.A. § 5103A(d)(2).  
Because there is a complete absence of any evidence during 
military service or in the year thereafter which in any way 
indicates that the veteran had or manifested psychiatric 
disability, there is no duty to obtain such opinion, and a 
request for such opinion would necessarily require 
speculation.  

Active military service includes active duty, any period of 
active duty for training during which an individual was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which an individual was disabled or died 
from an injury incurred or aggravated in the line of duty, or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebral vascular accident which occurred during such 
training.  38 C.F.R. § 3.6(a) (emphasis added).  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
psychoses, which are shown to become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at that time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Analysis:  With respect to military service, the veteran is 
shown to have enlisted in the Army National Guard in Texas in 
August 1978.  The physical examination for enlistment 
conducted that month revealed no psychiatric abnormalities 
and the neurologic and psychiatric evaluations were normal.  
In the accompanying report of medical history, the veteran 
indicated in the negative to questions as to whether he had 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, or nervous trouble of any sort.  

In November 1978, the veteran was ordered to a period of 
active duty training to complete basic military training at 
Fort Knox, Kentucky, to be followed by a course of advanced 
individual training (AIT) at the quartermaster school in Fort 
Lee, Virginia.  The veteran is shown to have completed this 
training and a DD Form 214 was issued in March 1979 to 
reflect the termination of this period of extended active 
duty for training from which the veteran was separated in 
accordance with Army Regulation 635-200, paragraph 5-15, 
which reflected a separation "for the convenience of the 
Government."  This separation was only from the veteran's 
period of extended active duty for training, and he was 
thereafter returned to Texas where he was to resume duties in 
the Army National Guard.  

A February 1979 physical examination for separation from this 
period of extended active duty for training reflects that the 
veteran was neurologically and psychiatrically normal.  In 
the accompanying report of medical history, the veteran again 
indicated that he did not have frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.  Indeed, no service medical or 
service personnel records on file reflect any complaint, 
finding, diagnosis or treatment for psychiatric disability or 
for any signs or symptoms consistent with such disability at 
any time.  

Following the veteran's separation from active duty for 
training in March 1979, a service personnel record from the 
veteran's Texas Army National Guard unit in Paris, Texas, 
indicates that the veteran was separated from the National 
Guard in May 1979, for the stated basis of "continued and 
willful absence from military duty."  That is, the veteran 
was separated from the Army National Guard in Texas because 
he failed to report for active or inactive duty training for 
which he had been scheduled.  Although he had been provided 
an honorable separation characterization from his period of 
extended active duty for training from November 1978 to March 
1979, he was provided a general discharge from the Texas Army 
National Guard because of his continued and willful absence 
from military duty.  

There is on file a report of telephone or verbal conversation 
record from February 20, 1979, a period when the veteran 
remained on his extended period of active duty for training.  
The person calling was a civilian employee assigned to the 
State Army National Guard Bureau in Austin, Texas, and it is 
unclear who the person called was.  The record of this 
conversation appears to state that the veteran was released 
from "76y due to (Mental) Reading and understanding the 
course . . . ."  This was reportedly the veteran's "1st 
failure."  It was apparently noted that the veteran was to 
be returned to Texas "without an MOS."  This record of a 
telephone conversation between two civilian employees 
apparently associated with Army National Guard business is 
not a record documenting a clinical finding of psychiatric 
disability, or any signs or symptoms consistent with such 
disability.  Instead, this record appears to note that the 
veteran had failed all or a portion of his quartermaster 
school training by reason of difficulty reading and 
understanding the course materials.  

Following the veteran's separation from active military duty 
in March 1979 and from the Texas Army National Guard two 
months later in May 1979, the first clinical findings of 
psychiatric disability are contained in a record of a VA 
hospitalization some three years later in February 1982.  The 
veteran had been admitted as a voluntary patient, and it was 
initially felt that he was not competent, but it was believed 
that he was competent at the time of discharge.  He 
complained of being emotionally upset, difficulty sleeping, 
and he had some crying spells.  He reported these symptoms as 
starting during his six months of military service.  On 
mental status examination, the veteran was cooperative and 
friendly but complained of hearing voices of his drill 
sergeant.  He was tense with decreased mood and decreased 
affect.  Insight was decreased.  A psychological test 
suggested a borderline personality.  At the time of 
discharge, approximately one month after admission, the 
veteran was not voicing experiences of hallucinations nor 
acting as if these were present.  His mood was excellent, he 
was not tense, he was very friendly and likable, and appeared 
motivated.  The Axis I diagnosis was schizophreniform 
disorder, and the Axis II diagnosis was a borderline 
personality.  

Following this initial admission for psychiatric treatment, 
there are a considerable amount of private and VA psychiatric 
treatment records reflecting various diagnoses including a 
psychotic disorder with minimal depression, depression, 
schizophreniform disorder, chronic undifferentiated 
schizophrenia.  Chronic undifferentiated schizophrenia has 
become the predominating diagnosis.  

The Board has carefully considered the numerous written 
statements submitted by the veteran during the lengthy 
pendency of this appeal.  These statements are not always 
clear or consistent in their allegations, but the veteran 
argues that he in fact had signs and symptoms consistent with 
his psychiatric disability during service and/or he recalls 
being treated and diagnosed for psychiatric disability sooner 
than the first documented hospitalization on file from 
February 1982.  In this regard, the Board notes that three 
lay statements were submitted back in April 1982 each of 
which indicates that the veteran was "fine" before he 
entered military service but after he separated from service 
they noted that he acted differently or had changed.  
Although the veteran and other lay witnesses are certainly 
competent to provide a description of signs and symptoms 
either experienced or witnessed, neither the veteran nor 
these lay witnesses are competent to offer a medical opinion 
that the veteran first manifested psychiatric disability 
during his period of active duty for training, or that 
psychiatric disability first objectively manifested three 
years after such service was attributable to some incident, 
injury or disease of active service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Repeated searches for all 
available records of the veteran's treatment for psychiatric 
disability have failed to result in any clinical evidence 
showing a diagnosis of psychiatric disability, or signs and 
symptoms consistent with such disability, at any time prior 
to the February 1982 admission of the veteran for 
schizophrenia.

A preponderance of the evidence on file is against the 
veteran's claim.  The service medical records, including the 
service separation examination from active duty in 
February 1979, failed to reveal any complaint, finding, 
treatment or diagnosis for psychiatric disability, and the 
veteran was noted to be neurologically and psychiatrically 
stable and normal at the time he was separated from active 
military duty.  The veteran was not separated from either his 
period of active duty in March 1979 or from his enlistment in 
the Texas Army National Guard in May 1979 for any medical 
reason, including psychiatric disability.  The fact that the 
veteran may have failed one or more courses in advanced 
individual training for quartermaster school at Fort Lee, 
Virginia, based upon a difficulty in reading and 
understanding the course materials, is not evidence of an 
acquired psychiatric disorder.  The veteran is first shown to 
have manifested schizophrenia three years after service and 
this schizophrenia is not shown by any competent evidence to 
be attributable to any incident, injury or disease of active 
military duty or to an injury of inactive duty for training.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including schizophrenia, is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


